                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

WILLIAM ELLIS, JR.,                               :
                 Plaintiff,                       :
                                                  :
                     v.                           :      Civil No. 5:21-cv-01874-JMG
                                                  :
BERKS COUNTY POLICE DEPARTMENT,                   :
et al.,                                           :
                  Defendants.                     :
__________________________________________

                                          ORDER

       AND NOW, this 7th day of May, 2021, upon consideration of Plaintiff William Ellis,

Jr.’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF No. 2) with

additional exhibits (ECF No. 4), IT IS HEREBY ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915;

       2.     The Complaint is DEEMED filed;

       3.     The Complaint is DISMISSED with prejudice for the reasons set forth in the

              accompanying Memorandum;

       4.     The Clerk of Court shall mark this case as CLOSED.



                                           BY THE COURT:



                                           /s/ John M. Gallagher
                                           JOHN M. GALLAGHER
                                           United States District Court Judge
